Title: From Thomas Jefferson to Martha Jefferson Randolph, 31 May 1798
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia May 31. 98.
          
          My letter by the last post was to mr Randolph, dated May 24. yours of the 12th. inst. did not get to hand till the 29th. so it must have laid by a post somewhere. the receipt of it, by kindling up all my recollections increases my impatience to leave this place & every thing which can be disgusting, for Monticello and my dear family, comprising every thing which is pleasurable to me in this world. it has been proposed in Congress to adjourn on the 14th. of June. I have little expectation of it myself: but whatever be their determination, I am determined myself; and my letter of next week will probably bring orders for my horses. Jupiter should therefore be in readiness to depart on a night’s warning, with three horses, as a workman accompanies me from here. it will be necessary also to send for my letter to the post office the evening of it’s arrival, or rather to order him to attend the arrival of the post at Milton, & carry the letters to Belmont to recieve his orders if any. some think Congress will wait here till their envoys return from France, for whom a vessel was sent the 1st. of April, so that they may be here the 2d week of July. others think they will not adjourn at all, as they have past a bill for capturing French armed vessels found near our coast, which is pretty generally considered as a commencement of war without a declaration. so that we consider war as no longer doubtful. Volney & a ship load of others of his nation will sail from hence on Sunday. another ship load will go in about 3. weeks. a bill is now brought in to suspend all communication with France & her dominions: and we expect another to declare our treaty with her void. mr Randolph will percieve that this certainty of war must decide the objects of our husbandry to be such as will keep to the end of it.—I am sorry to hear of Jefferson’s indisposition, but glad you do not physic him. this leaves nature free and unembarrassed in her own tendencies to repair what is wrong. I hope to hear or to find that he is recovered. kiss them all for me. remember me affectionately to mr Randolph and be assured yourself of my constant & tenderest love. Adieu.
          
            Th: Jefferson
          
          
            P.S. it would be well that Davenport should be immediately informed that I am coming home. since writing this I have recieved a letter from mr Eppes, informing me that all are well there. he & Maria will set out for Monticello June 20th.
          
        